Case 3:17-cv-05517-EMC Document 477-6 Filed 09/15/21 Page 1 of 31

 

Sinco Technologies Pte Ltd. v. Sinco Electronics (Dongguan) Co. Ltd., et al

APPENDIX D.1

 

PLAINTIFF’S DEPO DESIGNATIONS & DEFENDANTS’ OBJECTIONS

 

 

NDCA Case No. 3:17CV05517 EMC

 

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-6 Filed 09/15/21 Page 2 of 31

DOUGLAS A. WINTHROP (SBN 183532)
Douglas. Winthrop@arnoldporter.com
JEREMY T. KAMRAS (SBN 237377)
Jeremy.Kamras@amoldporter.com
JOSEPH FARRIS (SBN 263405)
Joseph.Farris@armoldporter.com
ARNOLD & PORTER KAYE SCHOLER LLP
Three Embarcadero Center, 10th Floor

San Francisco, CA 94111-4024

Telephone: 415.471.3100

Facsimile: 415.471.3400

WHGC, P.L.C.

Jeffrey C.P. Wang (SBN 144414)
JeffreyWang@WHGCLaw.com
Michael G. York (SBN 89945)
MichaelYorkK@WHGCLaw.com
Kathleen E. Alparce (SBN 230935)
KathleenAlparce@WHGCLaw.com
Jessica A. Crabbe (SBN. 263668)
JessicaCrabbe@WHGCLaw.com
1301 Dove Street, Suite 1050
Newport Beach, CA 92660

Tel. (949) 833-8483; Fax: (866) 881-5007

Attorneys for Defendants XINGKE ELECTRONICS

(DONGGUAN) CO., LTD., formerly known as

SINCO ELECTRONICS (DONGGUAN) CO., LTD.,

LIEW YEW SOON aka, MARK LIEW, NG CHER

YONG. aka CY NG, and MUI LIANG TJOA aka ML

TJOA

UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

SINCO TECHNOLOGIES PTE LTD.,
Plaintiff,

VS.

SINCO ELECTRONICS (DONGGUAN) CO.,
LTD.; XINGKE ELECTRONICS
(DONGGUAN) CO., LTD.; XINGKE
ELECTRONICS TECHNOLOGY CO., LTD.;
SINCOO ELECTRONICS TECHNOLOGY CoO.,
LTD.; MUI LIANG TJOA (an individual); NG
CHER YONG aka CY NG (an individual); and
LIEW YEW SOON aka MARK LIEW (an
individual),

Defendants.

 

 

Case No. 3:17-CV-05517-EMC
Action Filed: September 22, 2017

DEFENDANTS’ RESPONSE TO
PLAINTIFF’S NOTICE OF INTENT TO
PLAY OR READ THE FOLLOWING
DEPOSITION TESTIMONY AT TRIAL
AS DESIGNATED BY WITNESS

Date: October 5, 2021
Time: 2:30 p.m.
Place: Courtroom 5, 17th Floor

Judge: Honorable Edward M. Chen

Trial: November 1, 2021

 

 

 

DEFS’ RESPONSE TO PLT’S DEPOSITION DESIGNATIONS

3:17-CV-05517-EMC

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-6 Filed 09/15/21 Page 3 of 31

Defendants Xingke Electronics (Dongguan) Co., Ltd., formerly known as Sinco Electronics
(Dongguan) Co., Ltd., Liew Yew Soon aka, Mark Liew, Ng Cher Yong. aka Cy Ng, and Mui Liang
Tjoa aka ML Tjoa (“Defendants”) hereby provide notice of their response to Plaintiff's Notice of
Intent to Play or Read Deposition Testimony at Trial as Designated by Witness, and Defendants’

Counter-Designations thereto.

JOINT LIST OF DEPOSITION DESIGNATIONS,
COUNTER-DESIGNATIONS AND OBJECTIONS

These designations anticipate the removal of objections and interaction not in the form ofa
question by counsel as presented to the Jury.

I. Quek Seow Eng (Singapore)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEPOSITION OF QUEK SEOW ENG, TAKEN MAy 28, 2019

(Page and Line Numbers)
PLAINTIFF’S DEPOSITION OBJECTIONS TO DESIGNATIONS OBJECTIONS TO
DESIGNATION COUNTER-DESIGNATIONS COUNTER-DESIGNATIONS
9:8-9:21
18:21-19:22 Fed. R. Evid. 106 19:25-20:23
20:24-21:22
22:23-23:6
23:15-25:19
28:24-29:17 Fed. R. Evid. 106 28:24-29:23
31:13-32:1
36:19-40:10
41:10-43:11 Fed. R. Evid. 106 41:10-44:16
44:17-45:4 Fed. R. Evid. 106 44:17-45:14
45:15-45:23
46:20-47:1
47:9-49:11 Relevance / Prejudice.

Testimony expressly

relevant only to State

Action claims re: trade

 

 

 

 

1

 

 

 

DEFS’ RESPONSE TO PLT’S DEPOSITION DESIGNATIONS 3:17-CV-05517-EMC

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-6 Filed 09/15/21 Page 4 of 31

 

DEPOSITION OF QUEK SEOW ENG, TAKEN MAy 28, 2019
(Page and Line Numbers)

PLAINTIFF’S DEPOSITION OBJECTIONS TO DESIGNATIONS DEFENDANTS’ OBJECTIONS TO
DESIGNATION COUNTER-DESIGNATIONS COUNTER-DESIGNATIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

secrets. See Defs’ MIL
No. 5.
51:3-6 Fed. R. Evid. 106 50:10-51:6
51:24-52:19 Relevance/ Prejudice.
Testimony regarding the
development of tools is
expressly relevant only
to State Action claims
re: trade secrets. See
Defs’ MIL No. 5.
53:12-54:24 Fed. R. Evid. 106 53:12-55:8
56:7-56:20 Fed. R. Evid. 106 56:7-57:2
57:19-59:24 Fed. R. Evid. 106 57:19-60:14
60:15-60:21 Fed. R. Evid. 106 60:15-61:24
62:6-66:3 Fed. R. Evid. 106 62:6-66:13
66:15-69:25
70:2-71:4 Fed. R. Evid. 106 70:2-71:16
71:17-73:7
73:13-79:20
81:6-82:15
82:21-83:2
84:18-85:8 Relevance / Unfair In the event the
Prejudice / Legal objection is
Conclusion. The overruled,
question at 84:22-85:3 defendants counter-
calls for a legal designate: 83:24-
conclusion (i.e., whether | 85:8; 85:23-86:22.
these “embedded See Fed. R. Evid.
employees” were 106.
ultimately SinCo SG or
SinCo DG/XingKe
employees). Moreover,
the question and answer
posed will cause unfair
prejudice and confuse

 

2

 

 

 

DEFS’ RESPONSE TO PLT’S DEPOSITION DESIGNATIONS 3:17-CV-05517-EMC

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-6 Filed 09/15/21 Page 5 of 31

 

(Page and Line Numbers)

PLAINTIFF’S DEPOSITION
DESIGNATION

 

   

DEPOSITION OF QUEK SEOW ENG, TAKEN MAy 28, 2019

OBJECTIONS TO DESIGNATIONS DEFENDANTS’
COUNTER-DESIGNATIONS

  
 

the jury because counsel
omits material facts as
to SinCo DG/XingKe’s
role in hiring and
ultimately paying the
salary of these
employees.

   

OBJECTIONS TO
COUNTER-DESIGNATIONS

  

 

92:21-94:16

 

101:15-101:20

Fed. R. Evid. 106

96:9-101:20

 

102:21-104:13

 

107:9-108:23

Relevance / Prejudice.
Defendants have moved
to exclude evidence
regarding “SinCoo.” See
Defs’ MIL No. 3.

In the event the
objection and/or
motion in limine is
denied, under Fed.
R. Evid. 106,
108:24-109:22
should be included
for completeness.

 

109:23-111:24

Relevance / Prejudice.
Defendants have moved
to exclude evidence
regarding “SinCoo.” See
Defs’ MIL No. 3.

 

112:12-114:7

Relevance / Prejudice.
Defendants have moved
to exclude evidence
regarding “SinCoo.” See
Defs’ MIL No. 3.

 

117:24-118:6

Relevance / Prejudice.
Defendants have moved
to exclude evidence
regarding “SinCoo.” See
Defs’ MIL No. 3.

 

121:4-21

Relevant / Prejudice.
Testimony expressly
relevant only to State
Action claims re: trade
secrets. See Defs’ MIL
No. 5.

 

125:20-126:1

 

Fed. R. Evid. 106

 

 

125:20-126:7

 

 

 

3

 

 

 

DEFS’ RESPONSE TO PLT’S DEPOSITION DESIGNATIONS

3:17-CV-05517-EMC

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-6 Filed 09/15/21 Page 6 of 31

 

(Page and Line Numbers)

PLAINTIFF’S DEPOSITION
DESIGNATION

128:15-129:9

DEPOSITION OF QUEK SEOW ENG, TAKEN MAy 28, 2019

 

OBJECTIONS TO DESIGNATIONS DEFENDANTS’ OBJECTIONS TO
COUNTER-DESIGNATIONS COUNTER-DESIGNATIONS

Foundation /
Relevance / Prejudice.
Whether a death threat
was made against Jon
Chee around the time of
this lawsuit is irrelevant
to the issue of trademark
infringement.

Moreover, absent
evidence that this “death
threat” was made by
defendants or its agents,
the threat itself is
irrelevant. Finally, the
evidence’s probative
value is substantially
outweighed by the
danger of unfair
prejudice to defendants.

 

133:9-134:6

Relevance / Prejudice.
Any reference to an
“order” to use a
disclaimer reveals to the
jury the existence of the
two preliminary
injunctions. See MIL
No. 4.

 

142:8-143:20

 

149:2-6

 

Lack of foundation /
assumes facts not in
evidence / Non-
responsive. The
question does not ask
“Sf? or “whether” Mr.
Tjoa indicated he was
the new management for
SinCo; rather, counsel
asks, “do you remember
Mr. Tjoa indicating that
he was new
management for
SinCo,” thereby
suggesting to the jury
that this is factually true.

 

 

 

 

4

 

 

 

DEFS’ RESPONSE TO PLT’S DEPOSITION DESIGNATIONS

 

3:17-CV-05517-EMC

 
Case 3:17-cv-05517-EMC Document 477-6 Filed 09/15/21 Page 7 of 31

 

 

DEPOSITION OF QUEK SEOW ENG, TAKEN MAy 28, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Page and Line Numbers)
PLAINTIFF’S DEPOSITION OBJECTIONS TO DESIGNATIONS OBJECTIONS TO
DESIGNATION COUNTER-DESIGNATIONS COUNTER-DESIGNATIONS
152:3-20 Fed. R. Evid. 106 150:21-22; 151:17-
152:20
Il. Jerry Yang Darui (Singapore Permanent Resident)

DEPOSITION OF JERRY YANG DARUI, TAKEN MAy 29, 2019
(Page and Line Numbers)
PLAINTIFF’S DEPOSITION OBJECTIONS TO DESIGNATIONS OBJECTIONS TO
DESIGNATION COUNTER-DESIGNATIONS COUNTER-DESIGNATIONS
8:4-9
14:22-15:11 Fed. R. Evid. 106 14:4-17:10
18:14-19:15 Relevance/ Prejudice.

Testimony regarding the

development of tools is

expressly relevant only to

State Action claims re:

trade secrets. See Defs’

MIL No. 5.
22:9-23:9 Fed. R. Evid. 106 22:9-25:7
24:15-25:7 Fed. R. Evid. 106 22:9-25:7
27:20-28:21 Fed. R. Evid. 106 27:20-28:22
29:9-25 Fed. R. Evid. 106 29:9-30:25;

33:22-34:14
30:25-31:22
41:13-42:10
45:5-14 Fed. R. Evid. 106 45:5-18
49:17-51:6 Fed. R. Evid. 106 49:13-52:22
52:23-54:13 Fed. R. Evid. 106 49:13-52:22;
54:19-23

§5:2-22 Fed. R. Evid. 106 §5:2-57:7
§7:16-58:9

 

 

 

 

 

 

 

 

DEFS’ RESPONSE TO PLT’S DEPOSITION DESIGNATIONS

3:17-CV-05517-EMC

 

 
Case 3:17-cv-05517-EMC Document 477-6 Filed 09/15/21 Page 8 of 31

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEPOSITION OF JERRY YANG DARUI, TAKEN MAy 29, 2019
(Page and Line Numbers)
PLAINTIFF’S DEPOSITION OBJECTIONS TO DESIGNATIONS OBJECTIONS TO
DESIGNATION COUNTER-DESIGNATIONS COUNTER-DESIGNATIONS
58:16-60:11 Fed. R. Evid. 106 58:16-60:12
60:13-68:2
69:9-70:15 Fed. R. Evid. 106 68:24-70:23
73:13-75:9 Fed. R. Evid. 106 72:7-75:9
75:23-78:14 Fed. R. Evid. 106 75:23-78:18
78:19-79:14
81:9-81:24
82:11-12 Fed. R. Evid. 106 82:11-18
84:7-23
85:20-86:8 Fed. R. Evid. 106 85:20-86:14
87:2-22 Fed. R. Evid. 106 85:20-86:25
88:19-89:3 Fed. R. Evid. 106 88:19-91:8
93:1-9
96:17-25 Fed. R. Evid. 106 96:17-97:13
104:21-25
98:13-23 Fed. R. Evid. 106 98:13-99:4
104:21-25
101:9-23 Fed. R. Evid. 106 101:9-23; and
103:6-20; and
104:21-25
109:1-110:10
111:11-22 Fed. R. Evid. 106 111:11-22;
112:23-113:7
116:20-117:2
118:16-22 Fed. R. Evid. 106 118:16-119:6
119:11-14

 

 

 

 

 

 

 

DEFS’ RESPONSE TO PLT’S DEPOSITION DESIGNATIONS

3:17-CV-05517-EMC

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-6 Filed 09/15/21 Page 9 of 31

 

(Page and Line Numbers)

PLAINTIFF’S DEPOSITION
DESIGNATION

121:3-16

DEPOSITION OF JERRY YANG DARUI, TAKEN MAy 29, 2019

 

OBJECTIONS TO DESIGNATIONS DEFENDANTS’
COUNTER-DESIGNATIONS

OBJECTIONS TO
COUNTER-DESIGNATIONS

 

 

123:20-124:11

Relevance / Prejudice.
Defendants have moved
to exclude evidence
regarding “SinCoo.” See
Defs’ MIL No. 3.

 

124:15-126:16

 

 

Relevance / Prejudice.
Defendants have moved
to exclude evidence
regarding “SinCoo.” See
Defs’ MIL No. 3.

 

 

 

III. Gouki Gao (People’s Republic of China)

 

(Page and Line Numbers)

PLAINTIFF’S DEPOSITION
DESIGNATION

8:5-24

DEPOSITION OF GOUKI GAO, TAKEN MAY 30, 2019

 

OBJECTIONS TO DESIGNATIONS DEFENDANTS’
COUNTER-DESIGNATIONS

OBJECTIONS TO
COUNTER-DESIGNATIONS

 

 

13:2-12

Fed. R. Evid. 106

13:2-15:18

 

13:17-23

Fed. R. Evid. 106

13:2-15:18

 

14:21-17:7

Lack of foundation /
assumes facts not in
evidence. 16:16-17:7
assumes facts not in
evidence because the
witness does not
remember but counsel’s
statements unfairly
characterize these
assertions as factually
accurate.

 

17:21-18:24

 

20:1-23:25

 

 

Relevance / Unfairly
Prejudicial. Counsel’s
statement that “ML Tjoa
lied” and committed
“perjury” is unfairly
prejudicial, thereby

 

 

 

7

 

 

 

DEFS’ RESPONSE TO PLT’S DEPOSITION DESIGNATIONS

3:17-CV-05517-EMC

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-6 Filed 09/15/21 Page 10 of 31

 

 

   
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEPOSITION OF GOUKI GAO, TAKEN May 30, 2019

(Page and Line Numbers)
PLAINTIFF’S DEPOSITION OBJECTIONS TO DESIGNATIONS OBJECTIONS TO
DESIGNATION COUNTER-DESIGNATIONS COUNTER-DESIGNATIONS

suggesting that ML Tjoa

lied. (20:16-20).
25:1-21
27:2-4 Fed. R. Evid. 106 25:19-27:4
27:8-29:10 Relevance / Prejudice.

Defendants have moved

to exclude evidence

regarding “SinCoo.” See

Defs’ MIL No. 3.
30:7-24
33:1-8
34:13-22
35:20-36:25
37:9-38:6
39:11-40:4 Fed. R. Evid. 106 39:5-40:24
42:4-44:22
46:4-48:15
§5:20-56:15 Fed. R. Evid. 106 §5:20-57:2
§7:3-20
59:3-62:24
64:12-66:3 Fed. R. Evid. 106 64:7-66:3
66:9-67:5 Fed. R. Evid. 106 64:7-67:15
67:21-74:4 Fed. R. Evid. 106 67:21-74:16
77:15-22 Fed. R. Evid. 106 77:15-78:9
79:8-80:8 Fed. R. Evid. 106 79:5-13
102:11-24
104:22-105:17 Fed. R. Evid. 106 104:14-105:21

 

8

 

 

 

DEFS’ RESPONSE TO PLT’S DEPOSITION DESIGNATIONS

3:17-CV-05517-EMC

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-6 Filed 09/15/21 Page 11 of 31

 

DEPOSITION OF GOUKI GAO, TAKEN May 30, 2019

 

 

 

 

 

(Page and Line Numbers)
PLAINTIFF’S DEPOSITION OBJECTIONS TO DESIGNATIONS OBJECTIONS TO
DESIGNATION COUNTER-DESIGNATIONS COUNTER-DESIGNATIONS
106:2-6 Fed. R. Evid. 106 106:2-10
109:10-110:4
111:10-112:22 Relevance / Prejudice. In the event the
Defendants have moved _| objection is
to exclude evidence overruled or the
regarding “SinCoo.” See | MIL is denied,
Defs’ MIL No. 3. defendants counter-
designate 111:10-
25.
113:8-114:12 Relevance / Prejudice.

Defendants have moved
to exclude evidence
regarding “SinCoo.” See
Defs’ MIL No. 3.

 

117:22-125:15

 

130:19-22

 

 

 

 

IV. Eric Pang (Singapore)

 

DEPOSITION OF ERIC PANG, TAKEN May 31, 2019

 

 

 

 

 

 

 

 

 

(Page and Line Numbers)
PLAINTIFF’S DEPOSITION OBJECTIONS TO DESIGNATIONS OBJECTIONS TO
DESIGNATION COUNTER-DESIGNATIONS COUNTER-DESIGNATIONS
8:11-14
15:23-16:9
16:13-20
18:12-15
22:3-24:25
27:9-29:6
29:13-30:12
31:20-32:10 Fed. R. Evid. 106 32:25-6; 33:14-
35:8.
42:18-43:24 Fed. R. Evid. 106 42:3-44:5

 

 

 

 

 

 

9

 

 

 

DEFS’ RESPONSE TO PLT’S DEPOSITION DESIGNATIONS 3:17-CV-05517-EMC

 
Case 3:17-cv-05517-EMC Document 477-6 Filed 09/15/21 Page 12 of 31

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEPOSITION OF ERIC PANG, TAKEN May 31, 2019

(Page and Line Numbers)
PLAINTIFF’S DEPOSITION OBJECTIONS TO DESIGNATIONS OBJECTIONS TO
DESIGNATION COUNTER-DESIGNATIONS COUNTER-DESIGNATIONS
44:6-17 Fed. R. Evid. 106 44:18-47:3
47:4-48:23
49:5-8 Fed. R. Evid. 106 49:8-16; 50:4-51:1
§1:2-53:4
56:15-18 Fed. R. Evid. 106 56:19-56:24
59:8-17
60:21-25
63:24-64:4
67:3-68:7
75:25-76:11
77:6-79:9 Fed. R. Evid. 106 77:5-79:9
79:15-17
80:2-3
80:6-20
81:12-24
82:15-18
85:22-24 Fed. R. Evid. 106 85:12-24
86:23-87:25
88:24-89:10
95:5-97:12 Relevance / Prejudice.

Testimony regarding

KOTL’s financial status

or ability to support

Apple’s business around

April 25, 2018 is

irrelevant to whether it

infringed upon plaintiff's

trademark; alternatively,

its probative value is

 

10

 

 

 

DEFS’ RESPONSE TO PLT’S DEPOSITION DESIGNATIONS

3:17-CV-05517-EMC

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-6 Filed 09/15/21 Page 13 of 31

 

DEPOSITION OF ERIC PANG, TAKEN MAY 31, 2019
(Page and Line Numbers)

PLAINTIFF’S DEPOSITION OBJECTIONS TO DESIGNATIONS OBJECTIONS TO
DESIGNATION COUNTER-DESIGNATIONS COUNTER-DESIGNATIONS
substantially outweighed
by its unfair prejudice.

 

Hearsay. The out of
court statement by a
customer suggesting that
KOTL is “cash or
resource strapped or
foresee a problem with the
business” is hearsay.

 

101:17-102:7

 

105:1-17

 

105:18-106:14

 

107:19-108:10

 

109:13-110:10

 

110:22-111:21 Fed. R. Evid. 106 111:22-25-112:1

 

114:21-115:18

 

120:11-24 Relevance/ Prejudice /
Call for a Legal
Conclusion / Lack of
Foundation / Ultimate
Question. Whether a
purported subsidiary’s use
of the word “XingKe”
constitutes infringement
on Xingke’s trademark is
irrelevant to the instant
action, substantially
outweighed by unfair
prejudice, and calls for a
legal conclusion. There is
a danger that our jury
would simply assume any
use by a subsidiary
constitutes infringement,
which is an ultimate
factual question our jury
must decide after hearing
all the evidence in this
unique circumstance.

 

 

 

 

 

 

11

 

 

 

DEFS’ RESPONSE TO PLT’S DEPOSITION DESIGNATIONS 3:17-CV-05517-EMC

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-6 Filed 09/15/21 Page 14 of 31

 

DEPOSITION OF ERIC PANG, TAKEN May 31, 2019

 

 

 

 

(Page and Line Numbers)

PLAINTIFF’S DEPOSITION OBJECTIONS TO DESIGNATIONS DEFENDANTS’ OBJECTIONS TO
DESIGNATION COUNTER-DESIGNATIONS COUNTER-DESIGNATIONS
121:2-17

123:5-11

123:19-25

124:14-125:16 Fed. R. Evid. 106 124:10-125:16.

 

 

 

 

Bryan Lim (Singapore)

 

DEPOSITION OF BRYAN LIM, TAKEN APRIL 5, 2019

 

GENERAL OBJECTIONS:

Defendants object to Plaintiff's attempt to offer hearsay videotaped deposition testimony at trial
from its longtime principal, Bryan Lim. Lim has been the central, animating figure behind
Plaintiff at all relevant times. It was Lim that claimed that Defendants violated an “unwritten”
“handshake deal.” Nobody else at Plaintiff has knowledge of that “handshake” deal. Plaintiff's
only other corporate witnesses are Minh Nguyen (hired in 2016), and Jon Chee (Lim’s son-in-
law, who was hired in 2014). Plaintiff never advised Defendants that Lim would not be
appearing at trial until the pretrial process when it designated his deposition testimony. At the
conference with Judge Chen of September 8, counsel for Plaintiff stated that Lim was “retired.”
But this does not mean he was unavailable to Plaintiff, such that a hearsay exception applies.
Plaintiff has offered no explanation of what it did (or did not do) to attempt to obtain Lim’s
testimony at trial. (At the same time that Plaintiff claims it served a trial subpoena in Singapore
on XingKe’s former Chairman Xu Shugong, Plaintiff is silent as to any trial subpoena regarding
Lim). Plaintiff cannot meet its burden to show that he is unavailable for trial and to justify
offering video testimony from him instead.

 

 

 

 

 

 

 

 

 

 

 

(Page and Line Numbers)
PLAINTIFF’S DEPOSITION OBJECTIONS TO DESIGNATIONS DEFENDANTS’ OBJECTIONS TO
DESIGNATION COUNTER-DESIGNATIONS COUNTER-DESIGNATIONS
8:10-11:7 5:3-5:4
11:17-24 §:5-5:11
13:3-16 5:16-6:6
14:2-15:16 9:1-12:13
24:2-25:15 Hearsay. Questions 13:3-13:11

quoting SinCo’s

complaint.

Relevance. Coral springs

office is irrelevant.
25:22-27:14 14:2-14:6

12

 

 

 

DEFS’ RESPONSE TO PLT’S DEPOSITION DESIGNATIONS 3:17-CV-05517-EMC

 

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-6 Filed 09/15/21 Page 15 of 31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEPOSITION OF BRYAN LIM, TAKEN APRIL 5, 2019

GENERAL OBJECTIONS:
Defendants object to Plaintiff's attempt to offer hearsay videotaped deposition testimony at trial
from its longtime principal, Bryan Lim. Lim has been the central, animating figure behind
Plaintiff at all relevant times. It was Lim that claimed that Defendants violated an “unwritten”
“handshake deal.” Nobody else at Plaintiffhas knowledge of that “handshake” deal. Plaintiff's
only other corporate witnesses are Minh Nguyen (hired in 2016), and Jon Chee (Lim’s son-in-
law, who was hired in 2014). Plaintiff never advised Defendants that Lim would not be
appearing at trial until the pretrial process when it designated his deposition testimony. At the
conference with Judge Chen of September 8, counsel for Plaintiff stated that Lim was “retired.”
But this does not mean he was unavailable to Plaintiff, such that a hearsay exception applies.
Plaintiff has offered no explanation of what it did (or did not do) to attempt to obtain Lim’s
testimony at trial. (At the same time that Plaintiff claims it served a trial subpoena in Singapore
on XingKe’s former Chairman Xu Shugong, Plaintiff is silent as to any trial subpoena regarding
Lim). Plaintiff cannot meet its burden to show that he is unavailable for trial and to justify
offering video testimony from him instead.
(Page and Line Numbers)
PLAINTIFF’S DEPOSITION OBJECTIONS TO DESIGNATIONS DEFENDANTS’ OBJECTIONS TO
DESIGNATION COUNTER-DESIGNATIONS COUNTER-DESIGNATIONS
32:5-36:19 15:8-15:25
37:10-38:15 FRE 403. “Social 17:6-18:3

responsibility” audit

irrelevant to trademark

infringement.
39:6-40:13 FRE 403. “Social 18:6-18:17

responsibility” audit

irrelevant to trademark

infringement.
41:11-42:1 19:2-19:9
42:12-43:15 Lacks Foundation. 19:12-19:13

Mostly counsel’s

objections.
46:23-47:16 19:16-20:1
49:12-51:6 20:4-20:8
51:20-54:11 20:14-20:16
54:20-55:6 Lacks Foundation / 20:18

Unintelligible.
64:24-68:18 Lacks Foundation. No 20:21-21:5

basis for ACME

hypothetical. (Until 66:3)
69:4-11 21:20-23:4

 

13

 

 

 

DEFS’ RESPONSE TO PLT’S DEPOSITION DESIGNATIONS

3:17-CV-05517-EMC

 

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-6 Filed 09/15/21 Page 16 of 31

 

DEPOSITION OF BRYAN LIM, TAKEN APRIL 5, 2019

GENERAL OBJECTIONS:

Defendants object to Plaintiff's attempt to offer hearsay videotaped deposition testimony at trial
from its longtime principal, Bryan Lim. Lim has been the central, animating figure behind
Plaintiff at all relevant times. It was Lim that claimed that Defendants violated an “unwritten”
“handshake deal.” Nobody else at Plaintiffhas knowledge of that “handshake” deal. Plaintiff's
only other corporate witnesses are Minh Nguyen (hired in 2016), and Jon Chee (Lim’s son-in-
law, who was hired in 2014). Plaintiff never advised Defendants that Lim would not be
appearing at trial until the pretrial process when it designated his deposition testimony. At the
conference with Judge Chen of September 8, counsel for Plaintiff stated that Lim was “retired.”
But this does not mean he was unavailable to Plaintiff, such that a hearsay exception applies.
Plaintiff has offered no explanation of what it did (or did not do) to attempt to obtain Lim’s
testimony at trial. (At the same time that Plaintiff claims it served a trial subpoena in Singapore
on XingKe’s former Chairman Xu Shugong, Plaintiff is silent as to any trial subpoena regarding
Lim). Plaintiff cannot meet its burden to show that he is unavailable for trial and to justify
offering video testimony from him instead.

(Page and Line Numbers)
PLAINTIFF’S DEPOSITION OBJECTIONS TO DESIGNATIONS DEFENDANTS’ OBJECTIONS TO
DESIGNATION COUNTER-DESIGNATIONS COUNTER-DESIGNATIONS

 

84:10-92:19 Relevance / Prejudice. 24:1
Testimony expressly
relevant only to State
Action claims re: trade
secrets. (after 85:13). See
Defs’ MIL No. 5.

 

 

 

 

94:10-96:5 25:16-27:14
97:5-98:23 29:1-29:4
99:14-100:17 29:7
101:15-102:21 Relevance / Prejudice. 29:9-12

Testimony expressly
relevant only to State
Action claims re: trade
secrets. See Defs’ MIL
No. 5.

 

103:1-105:4 Relevance / Prejudice. 29:16
Testimony expressly
relevant only to State
Action claims re: trade
secrets. See Defs’ MIL
No. 5.

 

106:18-23 Relevance / Prejudice. 30:12-17
Testimony expressly
relevant only to State
Action claims re: trade

 

 

 

 

 

 

14

 

 

 

DEFS’ RESPONSE TO PLT’S DEPOSITION DESIGNATIONS 3:17-CV-05517-EMC

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-6 Filed 09/15/21 Page 17 of 31

 

DEPOSITION OF BRYAN LIM, TAKEN APRIL 5, 2019

GENERAL OBJECTIONS:

Defendants object to Plaintiff's attempt to offer hearsay videotaped deposition testimony at trial
from its longtime principal, Bryan Lim. Lim has been the central, animating figure behind
Plaintiff at all relevant times. It was Lim that claimed that Defendants violated an “unwritten”
“handshake deal.” Nobody else at Plaintiffhas knowledge of that “handshake” deal. Plaintiff's
only other corporate witnesses are Minh Nguyen (hired in 2016), and Jon Chee (Lim’s son-in-
law, who was hired in 2014). Plaintiff never advised Defendants that Lim would not be
appearing at trial until the pretrial process when it designated his deposition testimony. At the
conference with Judge Chen of September 8, counsel for Plaintiff stated that Lim was “retired.”
But this does not mean he was unavailable to Plaintiff, such that a hearsay exception applies.
Plaintiff has offered no explanation of what it did (or did not do) to attempt to obtain Lim’s
testimony at trial. (At the same time that Plaintiff claims it served a trial subpoena in Singapore
on XingKe’s former Chairman Xu Shugong, Plaintiff is silent as to any trial subpoena regarding
Lim). Plaintiff cannot meet its burden to show that he is unavailable for trial and to justify
offering video testimony from him instead.

(Page and Line Numbers)
PLAINTIFF’S DEPOSITION OBJECTIONS TO DESIGNATIONS DEFENDANTS’ OBJECTIONS TO
DESIGNATION COUNTER-DESIGNATIONS COUNTER-DESIGNATIONS
secrets. See Defs’ MIL
No. 5.

 

 

108:22-111:4 Relevance / Prejudice. 30:21
Testimony expressly
relevant only to State
Action claims re: trade

secrets. See Defs’ MIL

 

 

 

 

 

No. 5.
114:23-115:12 30:23-24
118:22-119:5 31:2-9
120:6-20 Lacks Foundation. If 31:11
offered without counter.
121:18-122:20 31:19-22
139:21-143:7 Relevance / Prejudice. 32:1-3

(after 141:6) Testimony
expressly relevant only to
State Action claims re:
trade secrets See Defs’

 

 

 

 

MIL No. 5.
156:23-158:4 32:5-6
165:24-175:19 32:10-33:13
177:2-178:18 33:15
179:22-180:19 33:17-35:12

 

 

 

 

 

 

15

 

 

 

DEFS’ RESPONSE TO PLT’S DEPOSITION DESIGNATIONS 3:17-CV-05517-EMC

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-6 Filed 09/15/21 Page 18 of 31

 

DEPOSITION OF BRYAN LIM, TAKEN APRIL 5, 2019

GENERAL OBJECTIONS:

Defendants object to Plaintiff's attempt to offer hearsay videotaped deposition testimony at trial
from its longtime principal, Bryan Lim. Lim has been the central, animating figure behind
Plaintiff at all relevant times. It was Lim that claimed that Defendants violated an “unwritten”
“handshake deal.” Nobody else at Plaintiffhas knowledge of that “handshake” deal. Plaintiff's
only other corporate witnesses are Minh Nguyen (hired in 2016), and Jon Chee (Lim’s son-in-
law, who was hired in 2014). Plaintiff never advised Defendants that Lim would not be
appearing at trial until the pretrial process when it designated his deposition testimony. At the
conference with Judge Chen of September 8, counsel for Plaintiff stated that Lim was “retired.”
But this does not mean he was unavailable to Plaintiff, such that a hearsay exception applies.
Plaintiff has offered no explanation of what it did (or did not do) to attempt to obtain Lim’s
testimony at trial. (At the same time that Plaintiff claims it served a trial subpoena in Singapore
on XingKe’s former Chairman Xu Shugong, Plaintiff is silent as to any trial subpoena regarding
Lim). Plaintiff cannot meet its burden to show that he is unavailable for trial and to justify
offering video testimony from him instead.

(Page and Line Numbers)
PLAINTIFF’S DEPOSITION OBJECTIONS TO DESIGNATIONS DEFENDANTS’ OBJECTIONS TO
DESIGNATION COUNTER-DESIGNATIONS COUNTER-DESIGNATIONS

 

181:19-25 Relevance / Prejudice. 35:15-36:21
(after 141:6) Testimony
expressly relevant only to
State Action claims re:
trade secrets See Defs’
MIL No. 5.

 

183:15-184:12 Relevance / Prejudice. 36:23-38:15
(after 184:2) Testimony
expressly relevant only to
State Action claims re:
trade secrets See Defs’
MIL No. 5.

 

38:23-39:11

 

39:13-39:24

 

40:1-40:14

 

41:7-42:8

 

42:12-42:15

 

42:18-42:23

 

43:2-43:19

 

43:21-43:22

 

43:24-44:2

 

 

 

 

 

 

16

 

 

 

DEFS’ RESPONSE TO PLT’S DEPOSITION DESIGNATIONS 3:17-CV-05517-EMC

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-6 Filed 09/15/21 Page 19 of 31

 

DEPOSITION OF BRYAN LIM, TAKEN APRIL 5, 2019

GENERAL OBJECTIONS:

Defendants object to Plaintiff's attempt to offer hearsay videotaped deposition testimony at trial
from its longtime principal, Bryan Lim. Lim has been the central, animating figure behind
Plaintiff at all relevant times. It was Lim that claimed that Defendants violated an “unwritten”
“handshake deal.” Nobody else at Plaintiffhas knowledge of that “handshake” deal. Plaintiff's
only other corporate witnesses are Minh Nguyen (hired in 2016), and Jon Chee (Lim’s son-in-
law, who was hired in 2014). Plaintiff never advised Defendants that Lim would not be
appearing at trial until the pretrial process when it designated his deposition testimony. At the
conference with Judge Chen of September 8, counsel for Plaintiff stated that Lim was “retired.”
But this does not mean he was unavailable to Plaintiff, such that a hearsay exception applies.
Plaintiff has offered no explanation of what it did (or did not do) to attempt to obtain Lim’s
testimony at trial. (At the same time that Plaintiff claims it served a trial subpoena in Singapore
on XingKe’s former Chairman Xu Shugong, Plaintiff is silent as to any trial subpoena regarding
Lim). Plaintiff cannot meet its burden to show that he is unavailable for trial and to justify
offering video testimony from him instead.

(Page and Line Numbers)

PLAINTIFF’S DEPOSITION OBJECTIONS TO DESIGNATIONS DEFENDANTS’ OBJECTIONS TO
DESIGNATION COUNTER-DESIGNATIONS COUNTER-DESIGNATIONS

44:4

 

 

44:7-44:8

 

44:10-45:21

 

45:23-46:11

 

46:23-46:25

 

47:4-47:9

 

47:11-47:13

 

47:19-48:5

 

48:7-48:14

 

48:16-51:10

 

51:12-51:13

 

§1:15-52:19

 

52:22-54:16

 

54:20-54:24

 

§5:1-55:2

 

§5:4-55:13

 

 

 

 

 

 

17

 

 

 

DEFS’ RESPONSE TO PLT’S DEPOSITION DESIGNATIONS 3:17-CV-05517-EMC

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-6 Filed 09/15/21 Page 20 of 31

 

DEPOSITION OF BRYAN LIM, TAKEN APRIL 5, 2019

GENERAL OBJECTIONS:

Defendants object to Plaintiff's attempt to offer hearsay videotaped deposition testimony at trial
from its longtime principal, Bryan Lim. Lim has been the central, animating figure behind
Plaintiff at all relevant times. It was Lim that claimed that Defendants violated an “unwritten”
“handshake deal.” Nobody else at Plaintiffhas knowledge of that “handshake” deal. Plaintiff's
only other corporate witnesses are Minh Nguyen (hired in 2016), and Jon Chee (Lim’s son-in-
law, who was hired in 2014). Plaintiff never advised Defendants that Lim would not be
appearing at trial until the pretrial process when it designated his deposition testimony. At the
conference with Judge Chen of September 8, counsel for Plaintiff stated that Lim was “retired.”
But this does not mean he was unavailable to Plaintiff, such that a hearsay exception applies.
Plaintiff has offered no explanation of what it did (or did not do) to attempt to obtain Lim’s
testimony at trial. (At the same time that Plaintiff claims it served a trial subpoena in Singapore
on XingKe’s former Chairman Xu Shugong, Plaintiff is silent as to any trial subpoena regarding
Lim). Plaintiff cannot meet its burden to show that he is unavailable for trial and to justify
offering video testimony from him instead.

(Page and Line Numbers)

PLAINTIFF’S DEPOSITION OBJECTIONS TO DESIGNATIONS DEFENDANTS’ OBJECTIONS TO
DESIGNATION COUNTER-DESIGNATIONS COUNTER-DESIGNATIONS

§5:18-55:23

 

 

56:1-56:7

 

56:9-56:15

 

56:18-56:24

 

57:2

 

§7:4-57:13

 

57:16-57:24

 

58:3-58:9

 

58:12-59:1

 

59:4-59:10

 

59:13-59:19

 

59:22-59:25

 

61:1-62:13

 

62:17-62:20

 

63:12-63:17

 

63:20-64:16

 

 

 

 

 

 

18

 

 

 

DEFS’ RESPONSE TO PLT’S DEPOSITION DESIGNATIONS 3:17-CV-05517-EMC

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-6 Filed 09/15/21 Page 21 of 31

 

DEPOSITION OF BRYAN LIM, TAKEN APRIL 5, 2019

GENERAL OBJECTIONS:

Defendants object to Plaintiff's attempt to offer hearsay videotaped deposition testimony at trial
from its longtime principal, Bryan Lim. Lim has been the central, animating figure behind
Plaintiff at all relevant times. It was Lim that claimed that Defendants violated an “unwritten”
“handshake deal.” Nobody else at Plaintiffhas knowledge of that “handshake” deal. Plaintiff's
only other corporate witnesses are Minh Nguyen (hired in 2016), and Jon Chee (Lim’s son-in-
law, who was hired in 2014). Plaintiff never advised Defendants that Lim would not be
appearing at trial until the pretrial process when it designated his deposition testimony. At the
conference with Judge Chen of September 8, counsel for Plaintiff stated that Lim was “retired.”
But this does not mean he was unavailable to Plaintiff, such that a hearsay exception applies.
Plaintiff has offered no explanation of what it did (or did not do) to attempt to obtain Lim’s
testimony at trial. (At the same time that Plaintiff claims it served a trial subpoena in Singapore
on XingKe’s former Chairman Xu Shugong, Plaintiff is silent as to any trial subpoena regarding
Lim). Plaintiff cannot meet its burden to show that he is unavailable for trial and to justify
offering video testimony from him instead.

(Page and Line Numbers)

PLAINTIFF’S DEPOSITION OBJECTIONS TO DESIGNATIONS DEFENDANTS’ OBJECTIONS TO
DESIGNATION COUNTER-DESIGNATIONS COUNTER-DESIGNATIONS

64:19-65:2

 

 

65:5-66:12

 

66:17-67:22

 

68:1-68:20

 

68:23-68:25

 

69:2-69:20

 

70:2-72:4

 

72:18-77:11

 

77:25-78:23

 

79:2-81:6

 

82:24-83:2

 

83:19-83:25

 

84:8-85:12

 

85:18-85:21

 

85:25-87:6

 

87:8-88:19

 

 

 

 

 

 

19

 

 

 

DEFS’ RESPONSE TO PLT’S DEPOSITION DESIGNATIONS 3:17-CV-05517-EMC

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-6 Filed 09/15/21 Page 22 of 31

 

DEPOSITION OF BRYAN LIM, TAKEN APRIL 5, 2019

GENERAL OBJECTIONS:

Defendants object to Plaintiff's attempt to offer hearsay videotaped deposition testimony at trial
from its longtime principal, Bryan Lim. Lim has been the central, animating figure behind
Plaintiff at all relevant times. It was Lim that claimed that Defendants violated an “unwritten”
“handshake deal.” Nobody else at Plaintiffhas knowledge of that “handshake” deal. Plaintiff's
only other corporate witnesses are Minh Nguyen (hired in 2016), and Jon Chee (Lim’s son-in-
law, who was hired in 2014). Plaintiff never advised Defendants that Lim would not be
appearing at trial until the pretrial process when it designated his deposition testimony. At the
conference with Judge Chen of September 8, counsel for Plaintiff stated that Lim was “retired.”
But this does not mean he was unavailable to Plaintiff, such that a hearsay exception applies.
Plaintiff has offered no explanation of what it did (or did not do) to attempt to obtain Lim’s
testimony at trial. (At the same time that Plaintiff claims it served a trial subpoena in Singapore
on XingKe’s former Chairman Xu Shugong, Plaintiff is silent as to any trial subpoena regarding
Lim). Plaintiff cannot meet its burden to show that he is unavailable for trial and to justify
offering video testimony from him instead.

(Page and Line Numbers)

PLAINTIFF’S DEPOSITION OBJECTIONS TO DESIGNATIONS DEFENDANTS’ OBJECTIONS TO
DESIGNATION COUNTER-DESIGNATIONS COUNTER-DESIGNATIONS

89:21-90:7

 

 

90:10-91:6

 

91:12-91:14

 

91:18

 

91:20-93:1

 

93:23-95:1

 

95:3-95:9

 

95:12-96:18

 

97:5-98:9

 

98:11-99:4

 

99:6

 

99:10-100:17

 

101:5-101:10

 

110:19-111:12

 

112:2-112:11

 

112:24-113:12

 

 

 

 

 

 

20

 

 

 

DEFS’ RESPONSE TO PLT’S DEPOSITION DESIGNATIONS 3:17-CV-05517-EMC

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-6 Filed 09/15/21 Page 23 of 31

 

DEPOSITION OF BRYAN LIM, TAKEN APRIL 5, 2019

GENERAL OBJECTIONS:

Defendants object to Plaintiff's attempt to offer hearsay videotaped deposition testimony at trial
from its longtime principal, Bryan Lim. Lim has been the central, animating figure behind
Plaintiff at all relevant times. It was Lim that claimed that Defendants violated an “unwritten”
“handshake deal.” Nobody else at Plaintiffhas knowledge of that “handshake” deal. Plaintiff's
only other corporate witnesses are Minh Nguyen (hired in 2016), and Jon Chee (Lim’s son-in-
law, who was hired in 2014). Plaintiff never advised Defendants that Lim would not be
appearing at trial until the pretrial process when it designated his deposition testimony. At the
conference with Judge Chen of September 8, counsel for Plaintiff stated that Lim was “retired.”
But this does not mean he was unavailable to Plaintiff, such that a hearsay exception applies.
Plaintiff has offered no explanation of what it did (or did not do) to attempt to obtain Lim’s
testimony at trial. (At the same time that Plaintiff claims it served a trial subpoena in Singapore
on XingKe’s former Chairman Xu Shugong, Plaintiff is silent as to any trial subpoena regarding
Lim). Plaintiff cannot meet its burden to show that he is unavailable for trial and to justify
offering video testimony from him instead.

(Page and Line Numbers)

PLAINTIFF’S DEPOSITION OBJECTIONS TO DESIGNATIONS DEFENDANTS’ OBJECTIONS TO
DESIGNATION COUNTER-DESIGNATIONS COUNTER-DESIGNATIONS

113:15-113:16

 

 

113:18-114:1

 

114:25-115:3

 

115:9-115:12

 

116:25-117:7

 

118:11-118:14

 

118:16

 

118:18-119:7

 

119:9-119:10

 

119:12-119:22

 

120:1-120:4

 

121:10-121:13

 

121:17-121:22

 

121:24-122:4

 

123:1-123:3

 

123:6

 

 

 

 

 

 

21

 

 

 

DEFS’ RESPONSE TO PLT’S DEPOSITION DESIGNATIONS 3:17-CV-05517-EMC

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-6 Filed 09/15/21 Page 24 of 31

 

DEPOSITION OF BRYAN LIM, TAKEN APRIL 5, 2019

GENERAL OBJECTIONS:

Defendants object to Plaintiff's attempt to offer hearsay videotaped deposition testimony at trial
from its longtime principal, Bryan Lim. Lim has been the central, animating figure behind
Plaintiff at all relevant times. It was Lim that claimed that Defendants violated an “unwritten”
“handshake deal.” Nobody else at Plaintiffhas knowledge of that “handshake” deal. Plaintiff's
only other corporate witnesses are Minh Nguyen (hired in 2016), and Jon Chee (Lim’s son-in-
law, who was hired in 2014). Plaintiff never advised Defendants that Lim would not be
appearing at trial until the pretrial process when it designated his deposition testimony. At the
conference with Judge Chen of September 8, counsel for Plaintiff stated that Lim was “retired.”
But this does not mean he was unavailable to Plaintiff, such that a hearsay exception applies.
Plaintiff has offered no explanation of what it did (or did not do) to attempt to obtain Lim’s
testimony at trial. (At the same time that Plaintiff claims it served a trial subpoena in Singapore
on XingKe’s former Chairman Xu Shugong, Plaintiff is silent as to any trial subpoena regarding
Lim). Plaintiff cannot meet its burden to show that he is unavailable for trial and to justify
offering video testimony from him instead.

(Page and Line Numbers)
PLAINTIFF’S DEPOSITION OBJECTIONS TO DESIGNATIONS DEFENDANTS’ OBJECTIONS TO
DESIGNATION COUNTER-DESIGNATIONS COUNTER-DESIGNATIONS

 

123:8

 

123:10-123:14

 

123:16-123:17

 

123:19-123:20

 

123:22-124:11

 

127:9-128:2

 

128:4-128:5

 

133:22-134:5

 

136:6-136:22

 

136:25-137:20

 

138:24-140:15

 

140:19-141:5

 

153:19-153:22

 

154:9-155:13

 

155:15-155:25

 

156:23-162:3

 

 

 

 

 

 

22

 

 

 

DEFS’ RESPONSE TO PLT’S DEPOSITION DESIGNATIONS 3:17-CV-05517-EMC

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-6 Filed 09/15/21 Page 25 of 31

 

DEPOSITION OF BRYAN LIM, TAKEN APRIL 5, 2019

GENERAL OBJECTIONS:

Defendants object to Plaintiff's attempt to offer hearsay videotaped deposition testimony at trial
from its longtime principal, Bryan Lim. Lim has been the central, animating figure behind
Plaintiff at all relevant times. It was Lim that claimed that Defendants violated an “unwritten”
“handshake deal.” Nobody else at Plaintiffhas knowledge of that “handshake” deal. Plaintiff's
only other corporate witnesses are Minh Nguyen (hired in 2016), and Jon Chee (Lim’s son-in-
law, who was hired in 2014). Plaintiff never advised Defendants that Lim would not be
appearing at trial until the pretrial process when it designated his deposition testimony. At the
conference with Judge Chen of September 8, counsel for Plaintiff stated that Lim was “retired.”
But this does not mean he was unavailable to Plaintiff, such that a hearsay exception applies.
Plaintiff has offered no explanation of what it did (or did not do) to attempt to obtain Lim’s
testimony at trial. (At the same time that Plaintiff claims it served a trial subpoena in Singapore
on XingKe’s former Chairman Xu Shugong, Plaintiff is silent as to any trial subpoena regarding
Lim). Plaintiff cannot meet its burden to show that he is unavailable for trial and to justify
offering video testimony from him instead.

(Page and Line Numbers)

PLAINTIFF’S DEPOSITION OBJECTIONS TO DESIGNATIONS DEFENDANTS’ OBJECTIONS TO
DESIGNATION COUNTER-DESIGNATIONS COUNTER-DESIGNATIONS

165:16-165:17

 

 

165:20-166:24

 

167:2-167:23

 

168:20-169:17

 

169:21-170:4

 

170:6

 

170:19-171:4

 

174:14-175:19

 

179:2-180:23

 

181:4-181:18

 

 

 

 

 

185:9-186:11

 

 

VI. Deqiang Liu (People’s Republic of China)

 

DEPOSITION OF DEQIANG LIU, TAKEN NOVEMBER 1, 2019

(Page and Line Numbers)
PLAINTIFF'S DEPOSITION  FRS):UXeN SCHED HS CML VN ONS DEFENDANTS? OBJECTIONS TO
DESIGNATION COUNTER-DESIGNATIONS  RQH pus SS ONE WN OST

 

8:22-9:11 Lacks Foundation / 8:22-9:19
Unfair Prejudice. The
designated testimony does

 

 

 

23

 

 

 

DEFS’ RESPONSE TO PLT’S DEPOSITION DESIGNATIONS 3:17-CV-05517-EMC

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-6 Filed 09/15/21 Page 26 of 31

 

DEPOSITION OF DEQIANG LIU, TAKEN NOVEMBER 1, 2019
(Page and Line Numbers)

PLAINTIFF’S DEPOSITION OBJECTIONS TO DESIGNATIONS OBJECTIONS TO
DESIGNATION COUNTER-DESIGNATIONS COUNTER-DESIGNATIONS
not provide a timeframe
for when the exhibit or
email was sent and thus
the witness’s response that
he does not remember

may appear evasive to the
jury.

 

 

17:19-21 Relevance / Prejudice /
Legal Counsel / Ultimate
Issue / Assumes Fact Not
in Evidence. Counsel’s
question/statement (“Do
you know what a
trademark is, like for
example, the company
name Sinco” calls for an
improper legal conclusion
and usurps the jury’s role
to answer the ultimate
legal question whether
Plaintiffs trademark was
infringed upon.

 

19:1-23:24 Relevance / Prejudicial /
FRE 408. 23:10-20
reference settlement
conferences that occurred
between the parties. The
fact that the parties
entered into discussions
may suggest to the jury
that Plaintiff's allegations
have merit and thus this
testimony should be
omitted.

 

21:15-22:14

 

22:15-23:20 Relevance / Prejudicial /
FRE 408. 23:10-20
reference settlement
conferences that occurred
between the parties. The
fact that the parties
entered into discussions
may suggest to the jury
that Plaintiff's allegations
have merit and thus this

 

 

 

 

 

 

24

 

 

 

DEFS’ RESPONSE TO PLT’S DEPOSITION DESIGNATIONS 3:17-CV-05517-EMC

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-6 Filed 09/15/21 Page 27 of 31

 

PLAINTIFF’S DEPOSITION
DESIGNATION

DEPOSITION OF DEQIANG LIU, TAKEN NOVEMBER 1, 2019

(Page and Line Numbers)

OBJECTIONS TO DESIGNATIONS

testimony should be
omitted.

DEFENDANTS’
COUNTER-DESIGNATIONS

OBJECTIONS TO

COUNTER-DESIGNATIONS

 

 

24:19-26:3

Fed. R. Evid. 106

26:11-14

 

38:2-15

 

38:16-39:12

Relevance / Prejudicial /
Non-responsive /
Hearsay. 38:16-39:6
does not contain any
answers by the sworn
witness; rather it is
comprised of the unsworn
statements of the two
attorneys and thus these
out-of-court statements do
not constitute evidence
and should be omitted.

39:13-17.

 

43:15-44:6

Fed. R. Evid. 106

44:7-18

 

47:2-5

Fed. R. Evid. 106

46:3-48:14

 

48:15-50:6

Non-responsive /
Irrelevant / Prejudicial /
Assumes facts not in
evidence. 50:5-6 is a
question by counsel that
the witness did not
answer; counsel failed to
follow up and moved on.
Thus, his question should
be omitted.

 

51:11-52:25

Fed. R. Evid. 106

§0:23-52:25

 

8:22-10:4

 

Lacks Foundation /
Unfair Prejudice. The
designated testimony does
not provide a timeframe
for when the exhibit or
email was sent and thus
the witness’s response that
he does not remember
may unfairly appear
evasive to the jury.

 

 

 

 

25

 

 

 

DEFS’ RESPONSE TO PLT’S DEPOSITION DESIGNATIONS

3:17-CV-05517-EMC

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-6 Filed 09/15/21 Page 28 of 31

 

(Page and Line Numbers)

PLAINTIFF’S DEPOSITION
DESIGNATION

DEPOSITION OF DEQIANG LIU, TAKEN NOVEMBER 1, 2019

OBJECTIONS TO DESIGNATIONS

Non-responsive /
Irrelevant / Prejudicial /
Assumes facts not in
evidence. 9:22-10:4 are
questions and/or
statements by the
attorneys; the witness did
not answer the question
due to objections; the
examining attorney failed
to follow up despite the
objection and chose to
“take a step back” without
obtaining an answer from
the witness. Thus, 9:22-
10:4 should be excluded.

DEFENDANTS’
COUNTER-DESIGNATIONS

OBJECTIONS TO
COUNTER-DESIGNATIONS

 

 

17:17-24

Relevance / Prejudice /
Legal Counsel / Ultimate
Issue / Assumes Fact Not
in Evidence. Counsel’s
question/statement (“Do
you know what a
trademark is, like for
example, the company
name Sinco” calls for an
improper legal conclusion
and usurps the jury’s role
to answer the ultimate
legal question whether
Plaintiff's trademark
protected under law and
infringed upon. The
witness’s understanding
of what constitutes
“intellectual property” or
“patent” is irrelevant.

 

19:14-20:7

Fed. R. Evid. 106. The
excerpted portion unfairly
suggests that the witness
is being evasive.

19:12-21:13

 

20:24-21:13

 

21:14-22:14

 

 

 

 

 

26

 

 

 

DEFS’ RESPONSE TO PLT’S DEPOSITION DESIGNATIONS

3:17-CV-05517-EMC

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-6 Filed 09/15/21 Page 29 of 31

 

(Page and Line Numbers)

PLAINTIFF’S DEPOSITION
DESIGNATION

22:15-24:15

DEPOSITION OF DEQIANG LIU, TAKEN NOVEMBER 1, 2019

OBJECTIONS TO DESIGNATIONS

Relevance / Prejudicial /
FRE 408. 23:10-20
reference settlement
conferences that occurred
between the parties. The
fact that the parties
entered into discussions
may suggest to the jury
that Plaintiff's allegations
have merit and thus this
testimony should be
omitted.

DEFENDANTS’
COUNTER-DESIGNATIONS

OBJECTIONS TO
COUNTER-DESIGNATIONS

 

 

24:16-26:14

 

27:23-29:18

Relevance / Prejudicial.
The witness’s home
address and his initial
hesitation to provide his
home address is irrelevant
to trademark
infringement; moreover,
the evidence’s probative
value is substantially
outweighed by unfair
prejudice.

 

38:1-39:17

Relevance / Prejudicial /
Non-responsive /
Hearsay. 38:16-39:6
does not contain any
answers by the sworn
witness; rather it is
comprised of the unsworn
statements of the two
attorneys and thus these
out-of-court statements do
not constitute evidence
and should be omitted.

 

40:25-45:6

 

44:7-18

 

46:3-15

 

47:2-5

 

 

Fed. R. Evid. 106

46:3-48:14

 

 

 

27

 

 

 

DEFS’ RESPONSE TO PLT’S DEPOSITION DESIGNATIONS

3:17-CV-05517-EMC

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-6 Filed 09/15/21 Page 30 of 31

 

(Page and Line Numbers)

PLAINTIFF’S DEPOSITION
DESIGNATION

48:15-50:6

DEPOSITION OF DEQIANG LIU, TAKEN NOVEMBER 1, 2019

OBJECTIONS TO DESIGNATIONS

Non-responsive /
Irrelevant / Prejudicial /
Assumes facts not in
evidence. 50:5-6 is a
question by counsel that
the witness did not
answer; counsel failed to
follow up and moved on.
Thus, his question should
be omitted.

DEFENDANTS’
COUNTER-DESIGNATIONS

OBJECTIONS TO
COUNTER-DESIGNATIONS

 

 

§1:11-52:25

Fed. R. Evid. 106

50:23-52:25

 

§2:1-53:2

 

53:3-15

 

§3:25-54:17

 

54:1-58:20

Non-responsive /
Irrelevant / Prejudicial /
Vague / Calls for Legal
Conclusion. In 54:18-
55:16, counsel asks for the
“English translation” for
Xingke, which is a
confusing question that
resulted in an objection.
This should be excluded.
Mr. Wang’s statement,
“T’m totally confused”
(55:13) and Mr. Gaitan’s
statement (“That’s just my
point. The confusion is
that they sound so similar,
right.”) are unsworn
statements that should be
omitted under Fed. R.
Evid. 403 and usurps the
role of the jury. Mr.
Gaitan’s statement, “Just
because there’s so much
confusion” (58:16-19)
should also be excluded
for the same reason.

 

64:7-13

 

 

Calls for a legal
conclusion / Relevance /
Unfair Prejudice.

 

 

 

28

 

 

 

DEFS’ RESPONSE TO PLT’S DEPOSITION DESIGNATIONS

3:17-CV-05517-EMC

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-6 Filed 09/15/21 Page 31 of 31

 

DEPOSITION OF DEQIANG LIU, TAKEN NOVEMBER 1, 2019
(Page and Line Numbers)

PLAINTIFF’S DEPOSITION OBJECTIONS TO DESIGNATIONS OBJECTIONS TO
DESIGNATION COUNTER-DESIGNATIONS COUNTER-DESIGNATIONS
Whether “SinCo” and
“Xingke” sound similar in
the witness’s “individual
capacity” and “not as an
expert” goes beyond the

testimony of a lay witness.

 

 

64:17-65:17 Assumes facts not in
evidence / Foundation.
The witness lacks
personal knowledge as to
how much Jinlong
Equipment and Machinery
acquired Dongguan for
and thus counsel’s out-of-
court statement is being
offered into evidence.
Whether Xu Shugong
offered to sell the
company to Sinco for 200
million RMB is also facts
not in evidence.

 

 

 

 

67:1-5 66:2-25; 69-73:17
75:5-83:4 66:2-25; 69-73:17
87:4-88:17 Fed. R. Evid. 106 88:17-91:9
92:7-94:13 Assumes Facts Not in

Evidence / Speculation /
Lack of Personal
Knowledge / Unfair
Prejudice. (93:11-16)
Counsel’s subjective
feeling that he’s “worried
about that this individual”
was confused and “that’s
why they transferred
contracts over to
Jinlong/SinCo DG” is
irrelevant and unfairly
prejudicial. It assumes
that there was confusion
and he is asking the
witness to speculate.

 

 

 

 

 

 

29

 

 

 

DEFS’ RESPONSE TO PLT’S DEPOSITION DESIGNATIONS 3:17-CV-05517-EMC

 
